                                                                                         FILED
                                                                                2019 May-22 PM 02:19
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

HUGO HERNANDEZ-CEREN,                     )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No.: 4:19-cv-00039-LSC-SGC
                                          )
WILLIAM BARR, et al.,                     )
                                          )
      Respondents.                        )

                          MEMORANDUM OPINION

       The magistrate judge entered a report on April 24, 2019, recommending this

petition for writ of habeas corpus, filed pursuant to 28 U.S.C. § 2241, be dismissed

without prejudice as premature. (Doc. 12). The petitioner timely filed objections.

(Doc. 13).

      The petitioner objects to the recommendation that the petition be denied as

prematurely filed.   (Doc. 13 at 2).     Specifically, the petitioner contends the

magistrate judge erred in finding the stay of removal entered by the Ninth Circuit

interrupted the running of the six-month presumptively reasonable removal period

set forth in Zadvydas v. Davis, 533 U.S. 678 (2001). However, Eleventh Circuit

precedent requires the expiration of the six-month period prior to the filing of a §

2241petition. Akinwale v. Ashcroft, 287 F.3d 1050, 1052 (11th Cir. 2002). The six

month period does not begin to run until the later of: (1) the date the order of
removal becomes administratively final; or (2) “if the removal order is judicially

reviewed and if a court orders a stay of the removal of the alien, the date of the

court’s final order.” 8 U.S.C. §§ 1231(a)(1)(B)(i)-(ii). When the Ninth Circuit

issued its stay of removal on March 20, 2019, 1 the petitioner’s presumptive

removal period ceased to run. Akinwale, 287 F.3d at 1052 n.4 (motion to stay

deportation “interrupt[s] the running of time under Zadvydas”). Therefore, this

petition is premature.

         After a de novo consideration of the entire file in this action, including the

report and recommendation and the petitioner’s objections thereto, the court

OVERRULES the petitioner’s objections, ADOPTS the magistrate judge’s report,

and ACCEPTS her recommendation. The court finds the petition for writ of

habeas corpus is due to be dismissed without prejudice as premature.

         A separate order will be entered.

         DONE and ORDERED on May 22, 2019.



                                                 _____________________________
                                                        L. Scott Coogler
                                                  United States District Judge
                                                                                  160704




1
    See Ceren v. Barr, Appeal No 18-72612 (9th Cir. Mar. 20, 2019).
                                                2
